Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2019/006089, filed on 02/19/2019.
Claims 1, 4-16 and 17 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/26/2021), Applicants filed a response and an amendment on 04/26/2021, amending claims 1, and 4, canceling claims 2-3, and adding new claim 17 is acknowledged. 
Claims 9-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4-8 and 17 are present for examination.

Applicants' arguments filed on 04/26/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

§112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejections of Claims 1-3, 5-7 and 8 under 35 U.S.C. 112(a), as failing to comply with the written description requirement and scope of enablement, are withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejections of Claims 1-3, 5-7 and 8 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Nakatani et al. (Fermentation product of ergothioneine. WO 2017/150304, publication 08/09/2017, Japanese, and claim priority of JP 2016-037785, filed on 02/29/2016, see IDS, and see also machine translated English document) in view of Osawa et al. (Heterologous and High Production of Ergothioneine in Escherichia coli. J. Agric. Food Chem. 2018, 66, 1191−1196, Epub 12/25/2017) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejections of Claims 1-3, 4, 5-7 and 8 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Han et al. (Microbial ergothioneine biosynthesis. WO 2015/168112 A1, publication 11/05/2015, claim benefit of 61/985,778, filed on 04/29/2014, see, IDS, which is also published as US 2017/0051325 A1, see IDS, and US PGPUB will be used to identify claim limitations) in view of Chen et al. (Pseudomonas syringae BetT is a low-affinity choline transporter that is responsible for superior osmoprotection by choline over glycine betaine. J. Bacteriol. (2008), 190(8): 2717-2725, see PTO892) withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Kevin L. Hartman, applicants’ representative on 05/12/2021. 

Amend the claim(s) as shown below:
Claim 1   A method for producing ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, the method comprising: 
culturing a bacterium belonging to the family Enterobacteriaceae having an ergothioneine-producing ability in a culture medium, and 
collecting ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, from the culture medium or from cells obtained by culture, 
wherein the bacterium is modified so as to have a reduced activity of a BetT protein comprising an amino acid sequence having 90% or more identity to the amino acid sequence shown in SEQ ID NO: 10, 
wherein the bacterium is capable of producing ergothioneine or a substance thereof having functionally related activity, and
wherein the reduction of the activity is 50% or less than the activity of a corresponding protein of a parent strain of the bacterium.

.
Allowable Subject Matter
	Claims 1, 4-8 and 17 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for producing ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, the method comprising culturing a bacterium belonging to the family Enterobacteriaceae having an ergothioneine-producing ability in a culture medium, and collecting ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, from the culture medium or from cells obtained by culture, wherein the bacterium is modified so as to have a reduced activity of a BetT protein comprising an amino acid sequence having 90% or more identity to the amino acid sequence shown in SEQ ID NO: 10, wherein the bacterium is capable of producing ergothioneine or a substance thereof having functionally related activity, and wherein the reduction of the activity is 50% or less than the activity of a corresponding protein of a parent strain of the bacterium. The prior art does not teach a method for producing ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, the method comprising culturing a bacterium belonging to the family Enterobacteriaceae having an ergothioneine-producing ability in a culture medium, and collecting ergothioneine or a related substance thereof having functionally related activity, or a mixture thereof, from the culture medium or from cells obtained by culture, wherein the bacterium is modified so as to have a reduced activity of a BetT protein comprising an amino acid sequence having 90% or more identity to the amino acid sequence shown in SEQ ID NO: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656